DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Thomas J. Fuller, during a communication on April 14, 2021. 

The claims have been amended as follows: 

Claim 1.	(Currently Amended) A system comprising:
a payment device comprising: 
a first processor; and
a first non-transitory computer readable medium storing a first set of computer-readable instructions that, when executed 
receiving transaction data for a payment transaction;
receiving account credentials for a digital wallet from a user;
sending the account credentials to a wallet provider computer;
		[[a]] the wallet provider computer comprising: 
a second processor; and
a second non-transitory computer readable medium storing a second set of computer-readable instructions that, when executed 
storing a base derivation key; 
receiving the account credentials from the payment device;
verifying the account credentials;
determining payment data and a key serial number associated with the digital wallet;
determining a wallet serial number associated with the digital wallet;
generating a second derived key using the base derivation key 

wherein the first non-transitory computer readable medium storing the first set of computer-readable instructions that, when executed by the first processor, further causes the first processor to perform the steps of:
receiving the encrypted payment data and the key serial number associated with the digital wallet from the wallet provider computer
sending, to a merchant processor computer, a request to initiate the payment transaction including the encrypted payment data and the key serial number; and
receiving, from the merchant processor computer an indication of whether the payment transaction was successful.

Claim 2.	(Previously presented)	The system of claim 1, wherein the payment device is a merchant payment device.

Claim 3.	(Previously presented)	The system of claim 1, wherein the payment device is a user payment device.

Claim 4.	(Canceled)

Claim 5.	(Currently Amended) The system of claim 1, further comprising: 
[[a]] the merchant processor computer comprising: 
a third processor; and
a third non-transitory computer readable medium storing a third set of computer-readable instructions that, when executed 
storing the base derivation key; 
receiving the request to initiate the payment transaction from the payment device;
generating the first derived key using the base derivation key stored on the merchant processor computer and the key serial number included in the request to initiate the payment transaction;
decrypting, using the first derived key, the encrypted payment data included in the request to initiate the payment transaction; and
conducting the payment transaction using the decrypted payment data.

Claim 6.	(Canceled)

Claim 7.	(Canceled)

Claim 8.	(Currently Amended) A method comprising: 
receiving, by a payment device, transaction data for a payment transaction;
receiving, by the payment device, account credentials for a digital wallet from a user;
sending, by the payment device, the account credentials to a wallet provider computer;

storing, by the wallet provider computer, a base derivation key; 
receiving, by the wallet provider computer, the account credentials from the payment device;
verifying, by the wallet provider computer, the account credentials;
determining, by the wallet provider computer, payment data and a key serial number associated with the digital wallet;
determining, by the wallet provider computer, a wallet serial number associated with the digital wallet;
generating, by the wallet provider computer, a second derived key using the base derivation key 
encrypting, by the wallet provider computer, the payment data using the second derived key 
the encrypted payment data and the key serial number associated with the digital wallet from the wallet provider computer
sending, by the payment device to a merchant processor computer, a request to initiate the payment transaction including the encrypted payment data and the key serial number; and
receiving, by the payment device from the merchant processor computer, an indication of whether the payment transaction was successful.

Claim 9.	(Previously Presented)	The method of claim 8, wherein the payment device is a merchant payment device.

Claim 10.	(Previously Presented)	The method of claim 8, wherein the payment device is a user payment device.

Claims 11-20.	(Canceled)

Claim 21.	(Currently Amended)	The system of claim 1, wherein the
is encrypted 

Claim 22.	(Canceled)

Claim 23. 	(Currently Amended)	The system of claim 5, wherein the key serial number includes a base derivation key identifier, and wherein the third non-transitory computer readable medium stores the second set of computer-readable instructions that, when executed further cause the third processor to 
determining the base derivation key identifier and the wallet serial number from the received key serial number;
determining the base derivation key based on the base derivation key identifier;
generating the first derived key using the base derivation key and the wallet serial number, wherein the first derived key and the second derived key are the same; and 
decrypting the encrypted payment data using the first derived key.

Claim 24.	(Currently Amended)	The system of claim 23, wherein the second non-transitory computer readable medium stores the second set of computer-readable instructions that, when executed further cause the second processor to 
tracking a number of previous transactions conducted by the digital wallet;
storing the number of previous transactions conducted by the digital wallet;
in response to receiving the account credentials for the digital wallet from the payment device, retrieving the number of previous transactions conducted by the digital wallet; and
prior to sending the key serial number to the payment device, adding a transaction counter of the number of previous transactions conducted by the digital wallet to the key serial number.

Claim 25. 	(Currently Amended)	The system of claim 24, wherein the third non-transitory computer readable medium stores the third set of computer-readable instructions that, when executed by the third processor, [[to]] further cause the third processor to 
determining the transaction counter of the number of previous transactions conducted by the digital wallet from the key serial number, and
wherein the base derivation key identifier is determined based at least in part on the transaction counter.

Reasons for Allowance

Claims 1-3, 5, 8-10, 21 and 23-25 are allowed.
Claims 4, 6-7, 11-20, and 22 are canceled.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is directed to a system conducting encrypted payment transactions.
Flitcroft et al. (US 2003/0028481 A1) discloses a system comprising a payment device, the payment device comprising: a processor; and a non-transitory computer readable medium comprising code executable by the processor, to cause the processor to perform the steps of: receiving transaction data for a payment transaction (¶0043, ¶0045, ¶0053, ¶0055, ¶0084, ¶0087, ¶0090, ¶0231-¶0242), receiving account credentials for a digital wallet from a user (¶0085, ¶0148, ¶0329), sending the account credentials to a wallet provider computer (¶0085), receiving the encrypted payment data and the key serial number associated with the digital wallet from the wallet provider computer (¶0204, ¶0240, ¶0329) and receiving, from the merchant processor computer an indication of whether the payment transaction was successful (¶0204-¶0207). 
Additionally, Priest et al. (US 10,445,720 B2) discloses sending, to a merchant processor computer, a request to initiate the payment transaction including the encrypted payment data and the key serial number (Col. 9 line 50-Col. 10 line 6, Col. 10 line 62- Col. 11 line 16).

However, the prior art does not teach nor fairly suggest neither singly nor in combination:
storing a base derivation key
receiving the account credentials from the payment device
verifying the account credentials
determining payment data and a key serial number associated with the digital wallet
determining a wallet serial number associated with the digital wallet
generating a second derived key using the base derivation key wherein a first derived key is the same as the second derived key
encrypting the payment data using the second derived key

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685